DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/820,589 filed 16 March 2020. Claims 12-18 pending. Claims 1-11, 19, and 20 canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11, 19, and 20 directed to inventions non-elected without traverse.  Accordingly, claims 1-11, 19, and 20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-11, 19, and 20 are canceled.


Allowable Subject Matter
Claims 12-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12:
A dual-clutch electric drive axle, comprising: a piston member dividing a chamber in a first portion and a second portion; a first fluid passage formed in an idler shaft and configured to flow a first fluid from a first fluid source into the first portion and a second fluid passage configured to flow a second fluid from a second fluid source into the second portion; and a fluid actuator configured to direct the first fluid through the first fluid passage in response to a first desired torque, wherein the fluid actuator is further configured to direct the second fluid through the second fluid passage in response to a second desired torque, wherein the second desired torque is greater than the first desired torque.
Regarding claim 12, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended the claims to more clearly set forth the claims. Further, the prior art fails to teach or render obvious the design of the system as set forth. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 11 March 2022, with respect to pages 10-14 have been fully considered and are persuasive.  The 35 USC 112 or 102 rejections of claims 12-18 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659